Citation Nr: 1315943	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  08-29 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sinus and breathing problems.

2.  Entitlement to service connection for sleeping problems.

3.  Entitlement to service connection for a left ankle sprain.

4.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to December 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A Board hearing was conducted in October 2010.  The case was remanded in March 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's March 2011 remand the RO attempted to locate the Veteran's service treatment records at each of the locations identified, using his given name, [redacted], and his current name, [redacted], with little success.  In March 2012,  the RO submitted a Formal Finding on the Unavailability of Records (a Formal Finding on the Unavailability of Records was also submitted in September 2007), which states that Osan Air Base and McGuire Air Base reported that they do not have the records sought.  In May 2012, the National Personnel Records Center (NPRC) certified that they did not have any of the Veteran's STRs.  In August 2012, the Air Reserve Personnel Center only reported locating (and produced) limited personnel records.  In addition, Clark Air Base no longer has such records since it was transferred to the Philippine government in 1991.  Consequently, the Board believes that additional efforts to locate the service treatment records would be futile.

The Veteran contends that he injured his left ankle in approximately 1989, while stationed at McGuire Air Force Base, New Jersey.  He was allegedly placed in a cast for several weeks, walked on crutches, and was still complaining of lost mobility several months after the injury.  Statements from the Veteran's mother and two sisters, received in October 2007, corroborate that the Veteran was in a cast.  Also, a June 2008 statement from a fellow servicemember states that he witnessed the Veteran having recurring problems with his ankle in approximately 1990 and encouraged him to seek treatment.

He also contends that while stationed at Clark Air Force Base in the Philippines, Mount Pinatubo erupted (which is confirmed in the Veteran's October 1991 promotion recommendation; see Service Personnel Records), and that he was responsible for cleaning up volcanic ash, which caused him to have sinus and upper respiratory infections.  He also began having trouble sleeping during this time.  An October 2007 statement from a fellow servicemember, who was also stationed at Clark AFB and responsible for cleaning up volcanic ash, corroborates that the Veteran performed such duties and had trouble breathing and coughing soon after the eruption and during the cleanup, and sought treatment related thereto.

Further, the Veteran contends that in approximately 1996, while stationed at Osan Air Base in Korea, he severely sprained his neck while performing required physical fitness, and that he has reinjured his neck on four occasions since (twice in the military and twice after discharge).  In the September 2007 statement from the Veteran's sister, she recalls him sustaining a severe neck injury during physical training and urging him to seek treatment, and that he did obtain treatment.  

The prior remand directed that the RO be afforded an examination if service treatment records were located and if they showed the claimed treatment.  As noted above, the records were not obtained, and the RO therefore did not schedule a VA examination.  However, recent judicial decisions appear to have lowered the threshold for what must be shown to trigger the need for a VA examination.  In light of the Veteran's statements and statements in support of his claims, the Board now finds that a VA examination with opinion is necessary to meet the duty to assist the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for appropriate VA examination(s) to determine the nature and etiology of his claimed sinus and breathing problems, sleeping problems, a left ankle sprain, and a neck disability.  It is imperative that the claims file be made available to, and be reviewed by, the examiner(s) in connection with the examination(s).  Pertinent diagnoses should be clearly reported.  After review of the claims-file and all pertinent examination information, the appropriate examiner is asked to specifically respond to the following:  

The appropriate examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's claimed sinus and breathing problems, sleeping problems, a left ankle sprain, and a neck disability, are causally related to the Veteran's service.  

A rationale should be presented for all opinions expressed, including with discussion of all pertinent in-service and post-service treatment and pertinent records.

2.  After completion of the above, the RO should review the expanded record and determine if service connection is warranted for sinus and breathing problems, sleeping problems, a left ankle sprain, and a neck disability.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



